[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR CLARIFICATION
On December 20, 2001 this court granted the plaintiff's Motion for Interest on the amount awarded by the jury. The plaintiff has requested a clarification as to the amount that each defendant owes to the plaintiff The court believes that this is a purely mathematical calculation arrived CT Page 2799 at by taking the number of defendants, 66, and dividing that into the total amount of the judgment awarded by the court, $863,772.12, for an amount of $13,087.46 owed by each defendant. Judgment in the amount of $13,087.46 is hereby entered against each defendant in this action.
By the Court,
____________________ Aurigemma, J.